Citation Nr: 1541273	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The appellant served in the Army National Guard from February 1965 to February 1971, which included a period of active duty for training (ACDUTRA) from March 1965 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  This matter was remanded by the Board for further development in December 2013 and February 2015.


FINDING OF FACT

The most probative evidence of record fails to demonstrate that the appellant's currently-diagnosed bilateral tinnitus had its onset during active duty or active duty for training.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  Pursuant to prior Board remands, service treatment records have now been associated with the appellant's claims file.  The Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, an October 2014 VA audiological examination discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  

While the appellant's representative has objected to the adequacy of the examination, noting that that the examiner failed to provide an adequate medical reasoning to support the negative opinion, and that the appellant was exposed to acoustic trauma in service, the Board disagrees.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The VA examiner did, in fact, note the appellant's contentions of in-service noise exposure, and such has been conceded by the Board.  However, it was determined that the appellant's tinnitus was not noise-induced (effectively rendering that argument moot).  Moreover, and as explained in further detail below, the appellant's reported onset is inconsistent.  Even if the Board were to assume that his most recent recollection was accurate, such onset remains several years following the appellant's period of ACDUTRA.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The appellant asserts that he has tinnitus as a result of his service in the Missouri Army National Guard.  Specifically, he states that he was exposed to loud noise from heavy equipment, such as bulldozers, graders, and dump trucks with loud diesel engines.  The appellant maintains that any current tinnitus is related to this noise exposure.  Thus, he contends that service connection is warranted for this disorder.

The Board notes that the appellant's DD Form 214 documents that he had a period of ACDUTRA from March 1965 to August 1965.  His military occupational specialty was construction machinery operator, which supports his statements concerning exposure to loud noise from heavy equipment.  As such, acoustic trauma is conceded.

Turning to the principles of service connection, the U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for VA compensation purposes will also be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24).  
As to the question of in-service disease or injury, the Board notes that the appellant's service treatment records are negative for any audiological complaints or diagnoses, to include tinnitus.  
Post-service, in a June 2010 statement, the appellant indicated that doctors had told him in the past that "it" was caused by loud diesel motors, either referring to hearing loss or tinnitus.  
He was scheduled for a VA examination in August 2010 in connection with his claim, in part, to address whether he has current tinnitus that is due to inservice noise exposure.  The examiner noted that the appellant's responses to a hearing test were not reliable and that an opinion could not be given to the invalid responses.  No reference was made to tinnitus in the report.
In January 2014, the appellant was afforded an additional VA audiological examination.  At that time, per the document, the appellant reported recurrent tinnitus.  The report then noted that the appellant's tinnitus was occasional (first thing in the morning, not daily).  Per the examiner, the appellant was unable to attribute the tinnitus to his National Guard service, as he could not provide an exact date of onset.  It was also noted that tinnitus occurred less than one hour per week, which was not indicative of noise-induced tinnitus.  As such, the examiner found that it was less likely than not that the appellant's tinnitus was incurred during his military career.
An additional VA examination was conducted in October 2014.  The appellant indicated that onset of tinnitus occurred in the early 1970s, at the time of his military noise exposure.  The examiner noted that there were no such complaints of tinnitus within the appellant's service treatment records, and it was also noted that hearing was normal in 1968.  Because the appellant reported unknown onset during his prior VA examination, and because the appellant reported infrequent tinnitus of a short duration (once every two weeks for up to one minute), the examiner found it unlikely that tinnitus was related to noise exposure more than 40 years earlier.

Importantly, the record does not contain any probative medical evidence linking the appellant's tinnitus to his period of active duty.  Regarding the appellant's assertions that he experienced tinnitus beginning in the 1970s, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the appellant is certainly competent to report ringing in the ears.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the appellant claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the appellant is considered competent to report symptomatology capable of lay observation, such as ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, his accounts of tinnitus onset are inconsistent, and his most recent report is simply not corroborated by the medical evidence of record.  The first reports of this disorder occurred more than four decades following the end of his military career.  As such, the appellant's assertions are not deemed credible, despite that fact that his military service was commensurate with his claim of in-service acoustic trauma.  
VA obtained two medical opinions to address the appellant's tinnitus, however, both audiologists concluded that it was less likely than not that the appellant's disorder either began during or was otherwise caused by his military service.  In support of their opinions, it was noted that the appellant's service treatment records were silent for such complaints, and that the appellant's reports of inconsistent, brief tinnitus were not commensurate with noise exposure.  The Board also notes that, even if the appellant's report of an early 1970s onset is correct, such occurred well after his brief period of ACDUTRA.

The competent evidence does not establish that the appellant's currently-diagnosed tinnitus is related to his period of active duty.  Instead, the most probative medical evidence of record has demonstrated that the disorder was diagnosed more than four decades following separation.  Further, there is no evidence of record to demonstrate a probative medical link between the appellant's tinnitus and his time in service.  

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the appellant's claim, and as such entitlement to service connection for tinnitus is denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


